UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6253


ALTON ADAMS,

                    Plaintiff - Appellant,

             v.

DEPUTY J. K. BURBAGE; JAY KOON, Lexington County Sheriff,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:17-cv-02048-MGL)


Submitted: July 31, 2019                                          Decided: August 20, 2019


Before DIAZ and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alton Adams, Appellant Pro Se. Michael Stephen Pauley, PAULEY LAW FIRM, LLC,
Lexington, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alton Adams appeals the district court’s order accepting the recommendation of

the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Adams v. Burbage, No. 3:17-cv-02048-MGL (D.S.C.

Feb. 11 & 12, 2019). We deny Adams’ motion to assign counsel. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2